DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,692,236. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present are a broader version of the parent document.  The limitations of the current invention are already present to the parent patent and thus the language is already present in that document.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 & 20 are rejected under 112(b) due to improper antecedent basis issues. 

Claim 19 recites the limitation "said alteration of said power" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "said alteration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthu (US 2012/0181865).

With regard to claims 1-10, Muthu, in Figure 7, discloses a power control system for a structure (Abstract), the system comprising: a central controller (112 as well as 156 of Fig 4) electrically connected to a DC distributed controller (168 of Fig. 4 inside of 112); a main breaker connecting said central controller to an AC power source (paragraph 0001 & 0018), said central controller including: an AC to DC power converter (156 of Fig. 4); and a computer (146 of Fig. 3) for transferring instructions; wherein, said central controller is configured to transmit instructions and DC power to said DC distributed power controller (168 of Fig. 4 inside of 112); an outlet (re claim 1), wherein said AC power source comprises a municipal power grid (paragraph 0065 teaches that the power source is a local utility grid) (re claim 2), wherein said main breaker comprises a circuit breaker or a fuse box (paragraph 0001) (re claim 3), wherein said switch module comprises a hardware switch (paragraph 0058) (re claim 4), wherein said switch module is disconnected from said AC power source (as seen in Fig. 7, the switches are only coupled to the DC distribution system) (re claim 5), wherein said switch module comprises a mobile device (as seen in Fig. 7, the switches are remote from the loads and power controller and thus are mobile) (re claim 6), wherein said switch module comprises a computer (paragraph 0022 teaches that the device comprises a digital switch which could be read as a computer) (re claim 7), wherein said switch module is disconnected from said AC power source (as seen in Fig. 7, the switches are only coupled to the DC distribution system) (re claim 8), wherein said alteration of said power is non-binary (paragraph 0060 teaches that the controller is used to control a dimmable light which would require a non-binary supply of power) (re claim 9), wherein said alteration is between two opposed binary states (paragraph 0020 teaches that the switches can operate in a push button configuration) (re claim 10).

With regard to claims 11-20, Muthu, in Figure 1, discloses a power control system for a structure (Abstract), the system comprising: a central controller (22) electrically connected to an AC distributed controller (12, 12A); a main breaker connecting said central controller to an AC (re claim 11), wherein said AC power source comprises a municipal power grid (paragraph 0065 teaches that the power source is a municipal power grid) (re claim 12), wherein said main breaker comprises a circuit breaker or a fuse box (paragraph 0001) (re claim 13), wherein said switch module comprises a hardware switch (paragraph 0002 teaches the switch can be a low voltage switch which is a separate external component) (re claim 14), wherein said switch module is disconnected from said AC power source (as seen in Fig. 1, the input switches are separate from the AC loads 14 and are taught to be external components in paragraph 0002) (re claim 15), wherein said switch module comprises a mobile device (the switches 24 are connected via low voltage wires 26 and thus are mobile to the controller) (re claim 16), wherein said switch module comprises a computer (paragraph 0002 teaches that the switches 24 can be implemented in the control module itself and thus implemented in software) (re claim 17), wherein said switch module is disconnected from said AC power source (paragraph 0002 teaches that the connected wiring is low voltage wiring and thus unconnected from the AC power source) (re claim 18), wherein said alteration of said power is non-binary (paragraph 0005 teaches that the switches 24 control the relay to operate at variable power levels) (re claim 19), wherein said alteration is between two opposed binary states (paragraph 0002 (re claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilhelm (US 7,224,131) and Kuniyosi (US 2012/0191263) both teach DC power distribution systems with Kuniyoshi in particular teaching a combined AC and DC distribution network which share similarities with Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.